TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00012-CR


Barbara Ann Wyatt, Appellant

v.

The State of Texas, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 07-05096-3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


O R D E R
PER CURIAM
	Appellant filed her notice of appeal in the trial court on January 6, 2010, and on
April 19, we received a communication from Kimberly Lee, the court reporter, stating that the
reporter's record would be filed by June 4.  On June 7, Ms. Lee sent notice regarding the preparation
of her portion of the record, and on June 30, we sent her a letter stating that we would expect the
record to be filed by July 5.  On August 5, when the record was not received, we sent Ms. Lee
notice that the record was overdue, stating that the record was due no later than August 16. 
On August 30, Ms. Lee sent a request asking that the deadline be extended until September 1. 
On September 13, after the record was again not received, we sent a second request, this time stating
that the record was due no later than October 4.  To date, the record has not been filed, and we have
received no further communications from Ms. Lee.
	We therefore order Ms. Lee to file the reporter's record no later than
December 30, 2010.  The record must be received in this Court no later than 5:00 p.m. on
December 30.  No further extensions will be granted, and failure to comply with this order will result
in Ms. Lee being called before this Court to show cause why she should not be held in contempt.

Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   December 16, 2010
Do Not Publish